Citation Nr: 0023279
Decision Date: 08/31/00	Archive Date: 11/03/00

DOCKET NO. 99-06 434               DATE AUG 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to service connection for Hepatitis C.

2. Whether new and material evidence has been submitted to warrant
reopening a claim for service connection for a respiratory
disorder.

3. Whether new and material evidence has been submitted to warrant
reopening a claim for service connection for a low back disorder.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from December 1943 to March
1946.

The Board of Veterans' Appeals (Board) received this case on appeal
from a March 1998 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO), which determined that new and
material evidence had not been submitted to warrant reopening
claims seeking service connection for a respiratory disorder and a
low back disorder. Also appealed was September 1998 rating decision
that denied entitlement to service connection for Hepatitis C.

The Board also notes that the veteran's representative, in his
November 1999 written presentation, raised a claim for
compensation, pursuant to 38 U.S.C.A. 1151, for Hepatitis C,
claimed to have arisen from treatment at VA medical facilities. The
Board notes, however, that the 38 U.S.C.A. 1151 claim was not
previously considered by the RO, as the RO had only considered the
question of service connection for Hepatitis C. As the claim for
section 1151 benefits has not been adjudicated and is not
inextricably intertwined with any issue on appeal, it is referred
to the RO for appropriate action.

FINDINGS OF FACT

1. There is no competent medical evidence establishing that the
veteran currently has a diagnosis of Hepatitis C.

2. New evidence associated with the file subsequent to the March
1967 RO denial of service connection for a low back disorder, when
considered alone or in conjunction with the evidence previously of
record, does not establish that the veteran's low back disorder
either arose in or was aggravated by service; thus, such evidence
is not so significant that it must be considered (with the other
evidence of record) to fairly decide the merits of the claim.

2 -

3. New evidence associated with the file subsequent to the
September 1997 Board denial of service connection for a respiratory
disorder, when considered alone or in conjunction with the evidence
previously of record, does not establish that the veteran's
respiratory disorder either arose in or was aggravated by service;
thus, such evidence is not so significant that it must be
considered (with the other evidence of record) to fairly decide the
merits of the claim.

CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded claim
for service connection for Hepatitis C. 38 U.S.C.A. 1110, 5107(a)
(West 1991 & Supp. 2000); 38 C.F.R. 3.303 (1999).

2. The RO's March 1967 decision regarding a low back disorder is
final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104(a), 20.302,
20.1103 (1999).

3. New and material evidence to reopen a claim for service
connection for a low back disorder has not been presented. 38
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1999).

4. The Board's September 1997 decision regarding a respiratory
disorder is final. 38 U.S.C.A. 7103, 7104 (West 1991 & Supp. 2000);
38 C.F.R. 20.1100 (1999).

5. New and material evidence to reopen a claim for service
connection for a respiratory disorder has not been presented. 38
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1999).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual and Procedural Background

Service medical records reveal that during service the veteran was
diagnosed with kyphosis of the spine, cause unknown, which existed
prior to service. Otherwise, service medical records are
unremarkable. They are entirely negative for Hepatitis C, a
respiratory disorder, or any low back disorder.

He originally submitted a claim for service connection for a back
disorder and blackout spells in December 1949. Those claims were
denied by a February 1950 rating decision, which was not appealed.
Since that time, the veteran has made numerous requests to reopen
the claim without success.

In June 1952, the veteran was treated for shortness of breath due
to a respiratory infection. X-ray study noted a slight left lateral
curvature of the upper dorsal spine and also lung markings
moderately increased due to some form of dust inhalation.

As early as November 1956, the veteran wrote a letter stating that
although he had a curvature of the spine prior to service, it did
not cause him any discomfort until after his service. He stated
that it began to bother him quite a bit due to carrying packs in
service. The veteran also reported blacking out in service. He gave
a history of having been partially gassed while going through the
gas chamber during his basic training. He acknowledged that he did
not go to sec a doctor for any of these complaints. (The Board
notes that the veteran's contentions regarding his claimed
respiratory disorder and low back disorders have remained
essentially unchanged since first made in this November 1956
statement. The Board further notes that the veteran has repeated
these contentions in many letters submitted since that date.)

The veteran's mother also submitted several letters on his behalf
in 1955 and 1956. One of these letters, from Mr. E. Riley, stated
that he knew the veteran was subject

4 -

to blacking out, moodiness, and seemed to suffer from his back
during his service, and that moodiness seemed to bring all of this
out. His sister and mother submitted further letters in November
1966.

A March 1967 medical record noted an assessment of congenital
kyphosis and scoliosis, and it was indicated that muscle relaxants
had been provided for treatment.

Rating decisions in December 1956, October 1966, December 1966, and
again in March 1967, determined that new and material evidence had
not been submitted for service connection for a back disorder or a
bronchial disorder.

There are numerous VA medical records from 1983 through 1985
indicating that the veteran had multiple joint degenerative
arthritis, including of the spine. He was also shown to have
chronic obstructive pulmonary disease (COPD), amongst several other
disorders. These medical records, however, were entirely negative
for any evidence of either a respiratory disorder or a back
disorder having any nexus to the veteran's service, or any incident
therein.

A VA hospitalization record from September 1988 notes a finding of
jaundice regarding the veteran, amongst several other disorders.
There is no specific finding of Hepatitis C.

There are also numerous VA medical records from 1989 pertaining
primarily to the veteran's umbilical hernia, although they also
indicate complaints regarding the spine and of respiratory
distress. However, once again, these records were entirely negative
for any evidence of either a respiratory disorder or a back
disorder having any nexus to the veteran's service, or any incident
therein.

Records received from the Hershey Medical Center in February 1990
pertain primarily to a left total hip replacement for the veteran.
VA outpatient treatment records received in October 1993 indicate
treatment for a variety of complaints to include COPD.

5 -

The Board notes that various VA medical records and private medical
records were received into evidence in 1996, which indicate
complaints related to, arthritic pains in the back and also
shortness of breath due to COPD. However, these records were
entirely negative for any evidence of either a respiratory disorder
or a back disorder having any nexus to the veteran's service, or
any incident therein.

In a September 1997 decision, the Board determined that new and
material evidence had not been submitted to warrant reopening a
claim for service connection for a respiratory disorder.

Since the September 1997 Board decision, the veteran has submitted
several letters essentially repeating his previous contentions that
his back never bothered him prior to service, but began to bother
him during his service, and that he was exposed to chlorine gas
while going through the gas chamber during his basic training,
which he believed was the cause of his respiratory problems. No
medical evidence was submitted into the claims file after the
Board's September 1997 decision.

II. Analysis

A. Hepatitis C

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by wartime service. 38
U.S.C.A. 1110; 38 C.F.R. 3.303.

The threshold question that the Board must address is whether the
veteran has presented a well-grounded, or plausible, claim for
service connection. See 38 U.S.C.A. 5107(a); Murphy v. Derwinski,
1 Vet. App. 78 (1990). If he has not, the claim must fail and there
is no duty to assist in the development of the claim. Epps v.
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 9 Vet. App.
240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993).

6 -

A well-grounded claim requires more than an allegation; the
claimant must submit supporting evidence that justifies a belief by
a fair and impartial individual that the claim is plausible. Tirpak
v. Derwinski, 2 Vet. App. 609, 611 (1992).

For a claim for service connection to be well-grounded, there must
be competent evidence of a current disability (medical diagnosis),
of incurrence or aggravation of a disease or injury in service (lay
or medical evidence), and of a nexus between the in-service injury
or disease and the current disability (medical evidence). Caluza v.
Brown, 7 Vet. App. 498, 506 (1995), affd per curiam, 78 F.3d 604
(Fed. Cir. 1996).

Alternatively, a claim may be well grounded pursuant to the
provisions of 38 C.F.R. 3.303. The chronicity provision of 38
C.F.R. 3.303(b) is applicable where evidence, regardless of its
date, shows that a veteran had a chronic condition during service,
or within the presumptive period after service, and that he still
has such condition. See also 38 C.F.R. 3.303(d). Such evidence,
however, must be medical unless it relates to a condition as to
which lay observation is competent. If the chronicity provision is
not applicable, a claim still may be well grounded on the basis of
38 C.F.R. 3.303(b) if the condition is observed during service, or
within the presumptive period after service, provided that
continuity of symptomatology is demonstrated thereafter, and if
competent evidence relates the present condition to that
symptomatology. Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Evidentiary assertions by the veteran must be accepted as true for
the purposes of determining whether a claim is well-grounded,
except where the evidentiary assertion is inherently incredible or
when the fact asserted is beyond. the competence of the person
making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

As to the veteran's claim for service connection for Hepatitis C,
the Board notes that the evidentiary record is entirely negative
for any indication of Hepatitis C within the service medical
records. Furthermore, although there is a significant amount of
post-service medical records within the claims file, these are also

7 -

negative for a diagnosis of Hepatitis C. See Rabideau v. Derwinski,
2 Vet. App. 141, 142-143 (1992) (Service connection may be granted
for a chronic, not acute, disease or disability); and Brammer v.
Derwinski, 3 Vet. App. 223 (1992) (Congress specifically limits
entitlement for service-connected disease or injury to cases where
such injury resulted in a present disability).

Thus, the first Caluza requirement, requiring competent (i.e.,
medical) evidence of a current disability has not been met in this
case. While the veteran may well believe that he currently has
Hepatitis C as a result of his service, as a layperson without
medical training or expertise, he is not competent to render an
opinion on such a medical matter. See Espiritu v. Derwinski, 2 Vet.
App. 492, 494-5 (1992). In the absence of competent medical
evidence to support the claim, the claim is not plausible.

As such, the VA is under no duty to assist the veteran in
developing the facts pertinent to the claim. See Epps v. Gober, 126
F.3d 1464 9 1468 (Fed. Cir. 1997). Furthermore, the Board is aware
of no circumstances in this matter that would put the VA on notice
that any additional relevant evidence may exist which, if obtained,
would well-ground the appellant's claim of entitlement to service
connection. See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Inasmuch as the RO denied the claim for service connection as
not,well grounded, clearly, there is no prejudice to the veteran in
the Board doing likewise. Furthermore, the Board finds that any
duty to inform the veteran of the evidence needed to complete the
application for service connection has been met. See 38 U.S.C.A.
5103(a); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

- 8 - 

B. Respiratory Disorder and Low Back Disorder

The veteran's claim for service connection for a low back disorder
was last denied by the RO in March 1967, when it was determined
that new and material evidence had not been submitted to reopen the
claim. The veteran did not appeal that decision. Hence, the
decision was final. See 38 U.S.C.A. 7105; 38 C.F.R. 3.104(a),
20.302, 20.1103.

The veteran's claim for service connection for a respiratory
disorder was last denied by the Board in September 1997, when it
was determined that new ,md material evidence had not been
submitted to reopen the claim. As the veteran has not appealed or
requested reconsideration of the Board's September 1997 decision,
that decision is also final. See 38 U.S.C.A. 7103, 7104; 38 C.F.R.
3.104(a), 20.1100.

As the March 1967 RO decision regarding a low back disorder and the
September 1997 Board decision regarding a respiratory disorder are
final decisions, they are not subject to revision upon the same
factual basis. If, however, "new and material" evidence is
presented or secured with respect to a claim which has been
disallowed, the Secretary shall reopen the claim and review the
former disposition of the claim. See 38 U.S.C.A. 5108, 7104(b); 38
C.F.R. 3.156(a).

The United States Court of Appeals for Veterans Claims (hereinafter
the Court), in Elkins v. West, 12 Vet. App. 209 (1999) (en banc),
held that the United States Court of Appeals for the Federal
Circuit (Federal Circuit), in Hodge v. West, 155 F.3d 1356 (Fed Cir
1998), created a three-step process for reopening previously denied
claims (a two-step process set out in Manio v. Derwinski, 1 Vet.
App. 140, 145 (1991), had previously been applied): first it must
be determined whether new and material evidence has been presented
under 38 C.F.R. 3.156(a); second, if new and material evidence has
been presented, immediately upon reopening, it must be determined
whether, based upon all the evidence and presuming its credibility,
the claim as reopened is well grounded pursuant to 38 U.S.C.A.
5107,(a); and third, if

9 -

the claim is well grounded, the adjudicator may evaluate the merits
after ensuring the duty to assist under 38 U.S.C.A. 5107(b) has
been fulfilled.

"New and material" evidence is evidence not previously submitted,
not cumulative or redundant, and which by itself, or along with
evidence previously submitted, is so significant that it must be
considered to fairly decide the merits of the claim. 38 C.F.R.
3.156(a); Hodge; see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether the
evidence is new and material, the credibility of the newly
presented evidence is to be presumed. Justus v. Principi, 3 Vet.
App. 510 (1992). The Board is required to give consideration to all
of the evidence received since the last disallowance of this claim
on any basis, or, in this case, since the March 1967 RO decision
regarding a low back disorder and since the September 1997 Board
decision regarding a respiratory disorder. See Evans.

In this case, while there has been a significant amount of medical
evidence associated with the claims file since March 1967, much of
it pertains to treatment of medical disorders not currently at
issue and none of it offers any evidence that the veteran's current
low back disorder either arose in or was aggravated by his military
service. Nor did any of this evidence tend to show that the
veteran's respiratory disorder was due to any incident in service.
There has been no medical evidence at all submitted into the
evidentiary record regarding a respiratory disorder since the
Board's September 1997 decision that determined that new and
material evidence had not been submitted regarding the claimed
respiratory disorder.

The veteran's statements appear to consist primarily of contentions
and an argument regarding these claims which have been previously
considered. In any event, as layperson without the appropriate
medical training or expertise, the appellant cannot competently
render a medical opinion to support his claim. See Espiritu v.
Derwinski, 2 Vet. App. 492, 494-5 (1992). For those reasons, lay
assertions of medical causation, alone, even if new, can never
serve as a predicate to reopen a previously disallowed claim. See
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

- 10-

Accordingly, the Board finds that new and material evidence has not
been presented sufficient to reopen the claims of entitlement to
service connection for either a respiratory disorder or a low back
disorder. The evidence that was submitted is "new," in the sense
that it was not previously considered, however, when presented by
itself, or along with evidence previously submitted, it is not so
significant that it must be considered to fairly decide the merits
of this claim. 38 C.F.R. 3.156(a). The newly submitted medical
evidence simply shows that the veteran is currently and has been
diagnosed with a low back disorder, a diagnosis that was also
documented in the evidence of record at the time of the March 1967
RO decision. This evidence does not, however, demonstrate that the
low back disorder, is in any way related to service or that such
disorder was aggravated by service. As noted immediately above,
there has been no newly submitted medical evidence regarding a
respiratory disorder.

In view of the foregoing, the Board must conclude that none of the
evidence received subsequent to the RO's March 1967 decision
regarding a low back disorder, or the Board's September 1997
decision regarding a respiratory disorder, when viewed either alone
or in light of the evidence previously or record, tends to indicate
that either disorder was either incurred or aggravated during his
period of active duty service. As such, none of the evidence is new
and material for the purpose of reopening the claims.

The Board is aware of no circumstances in this matter that would
put the VA on notice of the existence of any additional relevant
evidence that, if obtained, would provide a basis to reopen the
claim. McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997);
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996). Furthermore, the
Board finds that the duty to inform the veteran of the evidence
elements necessary to complete his application to reopen his claim
for service connection have been met. Id; 38 U.S.C.A. 5103 (West
1991); Graves v. Brown, 8 Vet. App. 522,524 (1996).

Because the veteran has not fulfilled his threshold burden of
submitting new and material evidence to reopen his finally
disallowed claims, the benefit-of-the-doubt doctrine is not
applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

In the absence of evidence of a well-grounded claim, service-
connection for Hepatitis C, on a direct basis, is denied.

In the absence of new and material evidence, the petitions to
reopen the claims for service connection for both a respiratory
disorder and a low back disorder are denied.


JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

12 -



